Citation Nr: 1819396	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an automobile and adaptive automobile equipment, or adaptive automobile equipment only.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1979 and from August 1979 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Thereafter, the Veteran had a Board hearing in December 2017.  


FINDINGS OF FACT

1.  At the December 2017 Board hearing, the Veteran's representative requested withdrawal of the appeal of the issue of entitlement to financial assistance in the purchase of an automobile and/or adaptive automobile equipment.

2.  The combined evaluation for the Veteran's service-connected disabilities meets the schedular criteria for a TDIU.

3.  The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to financial assistance in the purchase of an automobile and/or adaptive automobile equipment have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

During the December 2017 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran's representative indicated that the Veteran wishes to withdraw his appeal of the issue of entitlement to financial assistance in the purchase of an automobile and/or adaptive automobile equipment.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).

II. TDIU

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  For the purpose of meeting these schedular criteria, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  Id.
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452   (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Facts and Analysis

The Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  In this regard, he is service connected for meibomianitis of the eyes, evaluated as noncompensable as of September 1, 1995 to August 13, 2006, 10 percent disabling as of August 14, 2006 to February 27, 2012, 40 percent disabling as of February 28, 2012 to April 19, 2017, and 70 percent disabling thereafter; bilateral hearing loss evaluated as noncompensable as of September 1, 1995 to February 27, 2012, and 30 percent disabling thereafter; left shoulder dislocations evaluated as noncompensable as of September 1, 1995 to February 13, 2006, 10 percent disabling as of February 14, 2006 to June 8, 2010, and 20 percent disabling thereafter; left shoulder instability evaluated as 20 percent disabling as of February 28, 2012; right clavicle fracture evaluated as 10 percent disabling as of September 1, 1995 to October 19, 2009, 20 percent disabling as of October 20, 2009 to September 16, 2010, 10 percent disabling as of September 17, 2010 to February 27, 2012, and 20 percent disabling thereafter; left trochanteric bursitis evaluated as 10 percent disabling as of September 1, 1995 to April 5, 2017, and 20 percent disabling thereafter; bilateral phalangeal joint arthrosis evaluated as 10 percent disabling as of September 1, 1995; tinnitus evaluated as 10 percent disabling as of September 1, 1995; dermatitis evaluated as 10 percent disabling as of September 1, 1995; residuals of a right thumb fracture evaluated as noncompensable as of September 1, 1995 to October 19, 2009, and 10 percent disabling thereafter; residual left hip and left shoulder scars evaluated as 10 percent disabling as of February 28, 2012; left shoulder ulnar neuropathy evaluated as 10 percent disabling as of February 28, 2012; and extension limitation due to left trochanteric bursitis evaluated as 10 percent disabling as of April 6, 2017.  The Veteran is also service connected with noncompensable disability evaluations for left rib fracture residual, bilateral Achilles tendonitis, flexion limitation due to left trochanteric bursitis, and additional scars.

Thus, the combined evaluation for the Veteran's service-connected disabilities is 70 percent or higher as of October 20, 2009.  In addition, the Veteran's orthopedic disabilities combined are ratable at 40 percent or more since such date.  38 C.F.R. § 4.16(a).  Therefore, the question in this case is whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.

The Veteran reported in his June 2010 TDIU application leaving his last employer due to disability in February 2009.  He also reported completing four years of college and working as an administrative officer for four years.  In addition, he submitted a copy of a Social Security Administration (SSA) decision in February 2009 that granted him disability benefits due to severe impairment as of the date he left his last employer.  Thereafter, in July 2011, the Veteran submitted a letter from the United States Office of Personnel Management (OPM) which granted him disability retirement.

The Veteran was afforded a VA examination in regard to his bilateral eye disability in September 2010.  During the examination, the Veteran reported that his eyes are always uncomfortable, sensitive to light, and extremely dry.  The examiner found that both his near and far vision with correction is 20/200 in his right eye and 20/50 in his left eye.  He was also afforded a VA examination in regard to his orthopedic disabilities in September 2010.  The examiner found that these conditions prevent the Veteran from work requiring long periods of standing or walking and work requiring lifting, pushing, pulling, or bending.  The examiner also found that the Veteran was not prevented from performing sedentary work due to these disabilities.  

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities.  In this regard, he has not worked since 2009.  In addition, during a September 2010 eye examination the Veteran reported constant problems with his eyes and the examiner found that his vision is significantly impaired even with correction.  Furthermore, the September 2010 orthopedic examiner found that he is unable to perform physical employment due to his service connected disabilities.  Also, while not controlling, both the SSA and the OPM found that the Veteran is unable to work due to disability.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities.  Thus, entitlement to a TDIU is warranted.


ORDER

The issue of entitlement to financial assistance in the purchase of an automobile or adaptive automobile equipment is dismissed.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


